UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD
                                      2015 MSPB 24

                             Docket No. DC-0752-14-0760-I-1

                                    Alesteve Cleaton,
                                        Appellant,
                                             v.
                                 Department of Justice,
                                         Agency.
                                     February 27, 2015

           Alesteve Cleaton, Freeman, Virginia, pro se.

           Tara Chen, Washington, D.C., for the agency.

                                         BEFORE

                             Susan Tsui Grundmann, Chairman
                             Anne M. Wagner, Vice Chairman
                                Mark A. Robbins, Member



                                 OPINION AND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained his removal.     For the reasons discussed below, we DENY the
     appellant’s petition for review, AFFIRM the initial decision AS MODIFIED by
     this Opinion and Order, and SUSTAIN the appellant’s removal. We MODIFY the
     initial decision by addressing new evidence submitted on review that, we find,
     does not warrant a different outcome in this appeal.
                                                                                      2

                                      BACKGROUND
¶2         The appellant was employed as a Correctional Officer with the Bureau of
     Prisons at the Federal Correctional Complex in Petersburg, Virginia.        Initial
     Appeal File (IAF), Tab 5 at 10. On March 27, 2014, he pled guilty in the Circuit
     Court of Brunswick County, Virginia, to a felony charge of Possession of
     Marijuana with Intent to Distribute (Possession with Intent). See id. at 16. By
     order dated May 6, 2014, the court accepted the appellant’s plea and found him
     guilty of Possession with Intent.     Id.   Effective May 31, 2014, the agency
     removed the appellant from his position pursuant to 5 U.S.C. § 7371, which
     provides that a law enforcement officer (LEO) must be removed from his LEO
     position if he is convicted of a felony. IAF, Tab 5 at 12.
¶3         The appellant filed an appeal of his removal with the Board but did not
     request a hearing. IAF, Tab 1. The appellant asserted that he was not convicted
     of a felony on May 6, 2014, and that he would be returning to court on June 24,
     2014. Id. at 3. In support of this argument, the appellant submitted a document
     indicating that he was scheduled to appear in court on June 24, 2014, for a
     hearing on a Contempt charge. IAF, Tab 4.
¶4         Based on the written record, the administrative judge issued an initial
     decision dated October 3, 2014, affirming the appellant’s removal. IAF, Tab 10,
     Initial Decision (ID) at 1, 5. The administrative judge found that the document
     the appellant submitted in support of his claim that he was not convicted of a
     felony on May 6, 2014, involved a Contempt charge for which a hearing was
     scheduled on June 24, 2014, and did not relate to his criminal conviction on the
     charge of Possession with Intent. ID at 3. The administrative judge noted that
     the record contained the May 6, 2014 court order entering the appellant’s guilty
     plea and finding the appellant guilty of Possession with Intent. ID at 3; see IAF,
     Tab 5 at 16.   Based on this evidence, the administrative judge found that the
     appellant was convicted of a felony and that his conviction was recorded on
                                                                                             3

     May 6, 2014. ID at 3. Therefore, the administrative judge found that 5 U.S.C.
     § 7371 required that the appellant be removed from his LEO position. ID at 3.
¶5         The appellant has filed a petition for review in which he asserts that on
     September 25, 2014, the court found that he was not guilty of Possession with
     Intent. Petition for Review (PFR) File, Tab 1 at 5. In support of this assertion,
     the appellant has submitted a form titled “Criminal History Record Name Search
     Request,” which indicates that a search of the appellant’s criminal history
     conducted on November 4, 2014, yielded no conviction data regarding the
     appellant. Id. at 6.
¶6         The agency has filed a response in opposition to the petition for review.
     PFR File, Tab 3.       With its response, the agency has submitted the following
     documents: (1) a plea agreement dated September 25, 2014, which provides,
     inter alia, for a no-contest plea to the charges of Possession with Intent and
     Contempt, and a stipulation by the appellant that the evidence is sufficient to
     convict him of both charges, id. at 9-15; and (2) a November 20, 2014 court order
     accepting the September 25, 2014 plea agreement and the appellant’s plea. 1 Id. at
     7-8. Pursuant to the agreement, in its November 20, 2014 order, the court found
     that there was sufficient evidence for a finding of guilt but withheld such a
     finding for 2 years on the condition that the appellant comply with the terms of
     the agreement, including 2 years of supervised probation. Id. at 7. If, at the end
     of the 2-year period, the appellant has complied with the agreement, both charges
     will be dismissed; however, if he violates the agreement, he will be found guilty
     as originally charged on both offenses and will be sentenced by the court. Id.


     1
       Although the agreement provides for a plea of no contest and the order in itially states
     that the appellant pled no contest to the charges, the order subsequently states that the
     appellant pled guilty. See PFR File, Tab 3 at 7, 9. For purposes of our analysis,
     however, the distinction between a no-contest plea and a guilty plea is of no
     consequence.
                                                                                             4

                                           ANALYSIS
     We have considered the documents submitted on review.
¶7         The Board generally will not consider evidence submitted for the first time
     on review absent a showing that:           (1) the documents and the information
     contained in the documents were unavailable before the record closed despite due
     diligence; and (2) the evidence is of sufficient weight to warrant an outcome
     different from that of the initial decision.       Russo v. Veterans Administration,
     3 M.S.P.R. 345, 349 (1980); Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214
     (1980); 5 C.F.R. § 1201.115(d)(1). We have considered the documents submitted
     on review because they postdate the close of the record below 2 and thus were
     unavailable before the close of the record despite the parties’ due diligence.

     The appellant’s removal is affirmed.
¶8         Under 5 U.S.C. § 7371(b), any LEO who is convicted of a felony shall be
     removed from employment as an LEO on the last day of the first applicable pay
     period following the conviction notice date. The term “conviction notice date”
     means the date on which an agency that employs an LEO has notice that the
     officer has been convicted of a felony that is entered by a federal or state court,
     regardless of whether that conviction is appealed or is subject to appeal. 5 U.S.C.
     § 7371(a)(1).
¶9         An employee who is removed under the provisions of 5 U.S.C. § 7371 is
     entitled to appeal his removal to the Board only with respect to whether: (1) he is
     an LEO; (2) he was convicted of a felony; or (3) the conviction was overturned
     on appeal. 5 U.S.C. § 7371(e)(2). The appellant did not dispute that his position
     was an LEO position. See ID at 3.




     2
       Pursuant to the administrative judge’s July 2, 2014 order closing the record, the record
     in this appeal closed on August 1, 2014. IAF, Tab 6.
                                                                                         5

¶10         The record reflects that on May 6, 2014, the Virginia Circuit Court of
      Brunswick County accepted the appellant’s guilty plea and found him guilty of
      Possession of Marijuana with Intent to Distribute, thereby convicting him but
      deferring the imposition of a sentence. IAF, Tab 5 at 16. In its November 20,
      2014 order, however, the Virginia Circuit Court of Brunswick County, in
      addressing charges of Possession of Marijuana with Intent to Distribute and
      Contempt, accepted a plea agreement and the appellant’s plea of guilty, finding
      that there was sufficient evidence for a finding of guilt but withholding a finding
      of guilt for a period of 2 years. PFR File, Tab 3 at 7. 3 The circuit court placed
      the appellant on supervised probation during the 2-year period, holding that, if
      the appellant fully and successfully complied with certain terms and conditions,
      both charges would be dismissed. Id. If the appellant failed to comply with any
      of the terms and conditions, “he will be found guilty as originally charged on
      both offenses and will be sentenced by the Court with no agreement.” Id. The
      circuit court did not, however, expressly address the prior conviction.
¶11         There is no dispute that the appellant was convicted of a felony. There is
      also no indication that the circuit court has expressly vacated that conviction.
      Even assuming, however, that the prior conviction is no longer in effect, the
      reason that it is no longer in effect is because of a plea agreement that led to a
      new court order, not because it was overturned on appeal. Under the maxim of
      statutory interpretation expressio unius est exclusio alterius, when Congress has
      enumerated specific things to which a statute applies, it should not be assumed
      that other things that could have been listed were meant to be included; rather,
      the specific mention of certain things implies the exclusion of others. See Hart v.
      Department of Transportation, 109 M.S.P.R. 280, ¶ 10 (2008). Here, therefore,

      3
        The September 25, 2014 plea agreement predates the initial decision by 8 days, and
      the administrative judge was apparently unaware of this agreement when she issued the
      in itial decision.
                                                                                        6

      the appellant may not contest on appeal the question of whether his conviction is
      no longer in effect based upon reasons other than that his conviction was
      overturned on appeal. See Maddox v. Merit Systems Protection Board, 759 F.2d
      9, 10 (Fed. Cir. 1985) (the Board’s jurisdiction is not plenary; it is limited to
      those matters over which it has been given jurisdiction by law, rule or
      regulation).

                                            ORDER
¶12         Accordingly, we DENY the appellant’s petition for review, AFFIRM the
      initial decision AS MODIFIED by this Opinion and Order, and SUSTAIN the
      appellant’s removal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the federal law that gives you this right. It is found in
      Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
      Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                7

States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.



FOR THE BOARD:


______________________________
William D. Spencer
Clerk of the Board
Washington, D.C.